Exhibit32.1 Section1350 Certification In connection with the Annual Report on Form 10-K of Your Internet Defender, Inc. (the "Company") for the fiscal year ended March 31, 2013 as filed with the Securities and Exchange Commission (the "Report"), I Lisa Grossman, President and I, Gabriel Solomon, Treasurer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of our knowledge: 1.The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:July 15, 2013 /s/ Lisa Grossman Lisa Grossman, President Date:July 15, 2013 /s/ Gabriel Solomon Gabriel Solomon, Treasurer This certification accompanies this Annual Report on Form 10-K pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent that the Company specifically incorporates it by reference.
